Citation Nr: 0609553	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES
1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to an increased evaluation for the service-
connected bilateral pes planus, currently evaluated at 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

James DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he has developed a low back 
disability as a result of an injury sustained during his 
active service.  

In the alternative, he asserts that he has developed low back 
disability secondary to his service connected bilateral pes 
planus.  

In addition, he believes that the 10 percent evaluation 
currently assigned to his service connected bilateral pes 
planus disability is inadequate to reflect its current level 
of impairment.  

The Board notes that the most recent examination of the 
veteran's service connected bilateral pes planus disability 
was conducted in November of 2003.  

During this examination, the veteran indicated that his 
treating podiatrist had informed him that his back pain 
likely resulted from his service connected bilateral pes 
planus.  The records from the veteran's podiatrist are not 
contained in the claims folder.  

The Board finds that as these records would be useful in the 
evaluation of the veteran's pes planus and in determining the 
potential existence of a disability due to his service 
connected disability, an attempt must be made to obtain them 
and to associate them with the claims folder.  

Furthermore, as the November 2003 VA examination was 
conducted without the benefit of the records from the 
veteran's podiatrist, the Board also believes that the 
veteran must be scheduled for an additional VA examination of 
his bilateral pes planus disability to determine its current 
severity and potential secondary service connection to the 
veteran's low back disability.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) is fully complied with and 
satisfied as for all issues on appeal, 
but particularly the issue of entitlement 
to service connection for a low back 
disability secondary to his service 
connected bilateral pes planus.  The 
veteran should be sent a letter that 
notifies him of the evidence required to 
substantiate his claims, what portion of 
the evidence will be obtained by VA and 
what portion of the evidence he is 
required to submit, and to submit any 
relevant evidence in his possession that 
pertains to his claims.  See also 38 
C.F.R. § 3.159 (2002).  

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records that pertain to 
treatment for the veteran's bilateral pes 
planus and low back disability from June 
1967 to the present.  In particular, the 
veteran should be asked to provide the 
name and address for his podiatrist, or 
to submit these records himself.  After 
obtaining the necessary waivers, the RO 
should obtain any outstanding records and 
associate them with the veteran's claims 
file.  

3.  After the records requested above 
have been obtained, the veteran should be 
afforded a VA examination in order to 
determine the nature and severity of his 
bilateral pes planus.  All indicated 
tests and studies should be conducted.  
The presence of pain, weakness, 
fatigability, or incoordination should be 
noted, as well as any additional 
disability resulting from these factors.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  After the records requested above 
have been obtained, the veteran should be 
afforded a VA examination in order to 
determine whether the veteran has a 
current low back disability, and if so, 
the etiology of that disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
attempt to express the following 
opinions: 1) Does the veteran have a 
current diagnoses of a chronic low back 
disability? 2) If the veteran is found to 
have a diagnosis of a current low back 
disability, is it as likely as not that 
this disability has developed due to his 
service connected pes planus?  The 
reasons and bases for all opinions should 
be provided.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
Supplemental Statement of the Case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

